Court of Appeals
                                  First District of Texas
                                          BILL OF COSTS

                                           No. 01-14-00204-CV

                                               Phong Trinh

                                                    v.

                             Fatha Elmi and Med Solutions Pharmacy, Inc.

              NO. 2011-16459 IN THE 269TH DISTRICT COURT OF HARRIS COUNTY


   TYPE OF FEE              CHARGES             PAID/DUE               STATUS                 PAID BY
     MT FEE                   $10.00           06/10/2015               E-PAID                   ANT
     MT FEE                   $10.00           06/12/2014               E-PAID                   ANT
   RPT RECORD               $5,544.00          06/02/2014                PAID                    ANT
   CLK RECORD                $815.00           03/31/2014                PAID                    ANT
      FILING                 $175.00           03/07/2014               E-PAID                   ANT
STATEWIDE EFILING             $20.00           03/07/2014               E-PAID                   ANT
   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $6,574.00.
                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this December 4, 2015.